Title: To John Adams from Richard Price, 8 February 1787
From: Price, Richard
To: Adams, John


          
            Dear Sir
            Newington: Green Feb: 8th: 1787
          
          When I writ to you last week to return you my thanks for the instruction and pleasure given me by your Defence of the American Constitutions I had no reason to expect that you Should give

yourself the trouble of making any reply to it. I am therefore the more obliged to you for your letter; and I cannot make myself easy without Sending you a few lines of acknowledgmt:— The circumstance you mention that your Book was written and the materials for it collected Since Septr: last makes me think more highly of the ability that produced it; and I cannot be Sorry that I have given occasion for it by the publication of Mr Turgot’s letter. At the time of this publication I was entirely ignorant that you had deliver’d any opinion with respect to the Sentiment in the passage to which you have objected. I have lately writ Several letters to America, and in Some of them I have taken occasion to mention your publication, and to Say that you have convinced me of the main point which it is intended to prove, and that I wish I had inserted a Note to Signify the difference of opinion between Mr Turgot and me on that point. The Subject of civil governmt:, next to religion, is of the highest importance to mankind. It is now, I believe, better understood than ever it was. Your book will furnish a help towards farther improvemt; and your country will, I hope, give Such an example of this improvemt as will be useful to the world.
          With Sincere wishes that you and Mrs Adams may enjoy all that can make you most happy, and under a grateful Sense of her and your kind attention and civility, I am, Sr, respectfully and affectionately / Yours
          
            Richd: Price
          
        